DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 03/12/2021 in response to the Non-Final Office Action mailed 12/22/2020 has been entered.  
	Claims 1-13 are amended and claim 14 is new.  Claims 1-14 are currently pending in U.S. Patent Application No. 16/402,066 and an Office action on the merits follows.

Response to Interpretation under 35 USC § 112(f)
Claims 1-11 and 13 have been amended in a manner such that they no longer rely upon ‘means for’ language and the claims generally have been determined not to invoke the provisions of 35 USC § 112(f) accordingly.


Response to Arguments/Remarks
	Applicant’s remarks with respect to reference Gillies et al. (US 2016/0260211) have been considered and determined non-persuasive.  Specifically Applicant’s remarks assert Gillies fails to teach/suggest “extracting a first region and a second region inside the first region and different from the first region from a medical image; [and] identifying a third region, the third region being included in the second region and being at a distance greater than or equal to a threshold from the first region,” as required/recited by the claim(s) as amended, as Gillies “appears to teach that an ROI (a lung field) is segmented from a radiological image, and that a tumor object is identified in the segmented ROI and then segmented from the radiological 

    PNG
    media_image1.png
    484
    689
    media_image1.png
    Greyscale

 	Examiner notes permissible interpretation of the claimed invention does not require that the third region constitutes for example the entire nodule region of Gillies, and said third region may instead constitute sub-portions thereof.  Regarding the claim limitation requiring that the third region is/exists ‘at a distance from the first region greater than or equal to a threshold’, Gillies discloses “Additionally, the quantitative features can optionally include one or more shape-based features. Each of the shape-based features can describe a location, quantification of extend of attachment to the lung wall (circumference of tumor to attachment extent), ... ” ([0007-0009]), Table A2 and Feature Index F15-F18 average, SD, min and max distances COG to Border, F10 Border-to-Pleural, etc.  Gillies further teaches/suggests a plurality of feature thresholds in for example [0075] and subsequently illustrated tables, in addition to various thresholds for correlation and used in manual and ensemble segmentation methods ([0065], [0099], [0109] etc.) – none of which have been discussed/identified in Applicant’s remarks as a 
Examiner maintains that those cited references when reasonably combined teach/suggest all elements of amended independent claims 1 and 11-13.  Dependent claims are similarly rejected because they depend on unpatentable parent claims.  The indicated allowability of claim(s) 9-10 is withdrawn in view of the newly discovered reference(s) to Grove et al. (US 2015/0356730).  Rejections based on the newly cited reference(s) follow.



Duplicate Claim(s) - Warning
Applicant is advised that should claim 1 be found allowable, claims 11 and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate(s) thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Examiner notes while the claim(s) in question may have required structural differences as previously presented (invoking the provisions of 35 USC 112(f)), the claim(s) as amended, while explicitly reciting that/those ‘one or more processor(s) in communication with the one or more computer readable media’, do not explicitly require distinguishing structural and/or functional limitations precluding interpretation wherein the claim(s) in question are substantial duplicates.  Examiner also reminds Applicant the manner in which limitations in the pre-amble of the claim may fail to lend patentable weight for instances that any structure therein is not subsequently referenced in the body of the claim(s).  Examiner notes claims 1 and 11 are both directed to an apparatus.  Claim 13 is directed to a system but fails to explicitly disclose/require additional structure distinguishing such a system from the apparatus of claim(s) 1/11.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 5 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation in part, “the region further being ...”.  The claim is unclear in terms of which region, of the fourth, second or third, ‘the region’ references specifically.  For the purposes of compact prosecution the limitation in question is read such that ‘the region’ specifically references that region identified as a fourth region.  
Claim 13 recites the limitation in part, “cooperate to cause the image processing apparatus to perform”.  There is insufficient antecedent basis for this limitation, ‘the image processing apparatus’ in the claim.  Basis is instead established for a system.  Applicant may consider further amending claim 13 however to explicitly recite any structure that may distinguish the system from an apparatus as recited in claim(s) 1/11 as identified above.  For the purposes of compact prosecution the term ‘apparatus’ is read ‘system’ for the case of claim 13.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillies et al. (US 20160260211).

As to claim 1, Gillies teaches/suggests an image processing apparatus comprising:
one or more computer-readable storage media (Fig. 4, 404, 408, 410, [0042]) storing instructions; and
Fig. 4 402 comprising processing unit 406 and system memory 404, in conjunction with 408 and 410) to perform operations including:
	extracting a first region (Fig. 2, see remarks above, anatomical region(s) surrounding darker lung field ROI(s)) and a second region inside the first region and different from the first region from a medical image (Fig. 2, e.g. segmented lung-field region/ROI, Fig. 1 step 102, see remarks above);
identifying a third region (Fig. 3, 302 segmented tumor object, Fig. 1 step 104), the third region being included in the second region and being at a distance greater than or equal to a threshold from the first region (e.g. nodule distance from lung wall (a border/contour between regions 2 and 1), [0007-0009] “Additionally, the quantitative features can optionally include one or more shape-based features. Each of the shape-based features can describe a location, quantification of extend of attachment to the lung wall (circumference of tumor to attachment extent), ... quantitative features can optionally include one or more quantitative features that are predictive of being a tumor. Accordingly, the method can optionally include determining the one or more quantitative features that are predictive of the classification of the tumor object”, [0028-0029] feature run lengths, Feature index(s) F38-41, F15-F18 average, SD, min and max distances COG of nodule to Border, F10 Border-to-Pleural, etc. of Table A2, see remarks above concerning interpretations/requirements regarding basis of identifying as claimed); and
acquiring a feature value on the basis of the third region, the feature value being a value indicating a feature of the second region (Fig. 1, 106 image feature data).

As to claim 2, Gillies teaches/suggests the apparatus of claim 1.
Gillies further teaches/suggests the apparatus wherein the identifying identifies a region as a fourth region, the region being included in the second region and being likely to be attached to the first region, and identifies the third region on the basis of the fourth region (Fig. 5C and E, [0063], Tables B1-B2 and feature metrics concerning attachment to pleural wall, [0127] “pleural attachment was most significantly associated with an increased risk of death overall and among patients with adenocarcinomas showing pure lepidic growth or with lepidic growth as its predominant component”, etc. in further view of the manner in which a fourth region may consist for example a border, one or more contiguous pixels common to one or more regions, etc.).

As to claim 3, Gillies teaches/suggests the apparatus of claim 2.
Gillies further teaches/suggests the apparatus wherein the identifying identifies a region as the third region, the region being included in the second region and not including the fourth region (Figures 5C and E in addition to disclosure as identified above for the case of claim 2, in further view of an interpretation wherein the fourth region constitutes for example contour/border pixels within region 2 and bordering/adjacent to region 1, e.g. nodule border itself for a nodule attached to wall).

As to claim 5, Gillies teaches/suggests the apparatus of claim 2.
Gillies further suggests the apparatus wherein the region further being at a distance less than or equal to the threshold from the first region (Fig. 5C, in further view of those feature threshold distances and in particular those concerning pleural attachment).

As to claim 8, Gillies teaches/suggests the apparatus of claim 1.
Gillies further teaches/suggests the apparatus wherein the operations include correcting the second region extracted by the extracting on the basis of information on a fourth [0027], [0089], refining nodule identification based on border as identified for the cases of claims 2 and 3 above in further view of region growing as may further be facilitated by user input/guidance).

As to claim 11, this claim is similarly an apparatus claim corresponding to the apparatus of claim 1 and is rejected accordingly.

As to claim 12, this claim is the method claim corresponding to the apparatus of claim 1 and is rejected accordingly.

As to claim 13, this claim is the system/apparatus claim corresponding to the apparatus of claim 1 and is rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (US 2016/0260211) in view of Zeng et al. (US 2003/0099390).

As to claim 4, Gillies teaches/suggests the apparatus of claim 2.
Gillies suggests the apparatus wherein the identifying identifies the fourth region and the third region on the basis of a distance between the second region and the first region (Figure 5, Table A2 in view of a distance between for example the inner and outer portions of the lung field, in other words, a distance between region 1 on one side of region 2 and region 1 on the opposite side of region 2, and spanning region 2 – as depending on a 2D slice imaged (transverse slice) these regions/distances may differ appreciably).
Zeng further teaches/suggests a system/method comprising an identification of one or more regions (nodule and surrounding/bordering/connected tissue/pixels as third and fourth region(s) respectively) on the basis of a distance between those second and first regions as identified in Gillies ([0042] “Next, the organ or organ system is further segmented or zoned based on known characteristics of the organ. To fully utilize knowledge of lung anatomy and to facilitate effective nodule detection, the lung field is segmented at step 170 into lobes and special zones. For example, the costal peripheral zone can be easily identified as regions within a certain distance from costal surface points that lie on the border of the external body and lung field. The result of segmentation is passed onto subsequent processing 180 in the form of a mask volume, in which pixels that belong to each distinctive anatomical region or structure of interest are assigned different labels”).  Zeng further suggests the manner in which consideration of such a distance between those second and first regions of Gilles aid in determining more accurately where said nodule may reside relative to patient anatomy as a whole in view of for example lung zone differences (differences inherent to left and right lobes, etc.) and more accurate subsequent classification(s)/identification based thereon.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Gillies such that the identifying identifies the fourth region and the third region on the basis of a distance between the second region and the first region as taught/suggested by Gillies and Zeng, the motivation as similarly taught/suggested therein that such a distance based identification may serve to eliminate/reduce otherwise erroneous identifications.


2.	Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (US 2016/0260211) in view of Grove et al. (US 2015/0356730).

As to claim 9, Gillies teaches/suggests an image processing apparatus comprising:
one or more computer-readable storage media (Fig. 4, 404, 408, 410, [0042]) storing instructions; and
one or more processors in communication with the one or more computer-readable media, wherein the one or more computer-readable storage media and the one or more processors cooperate to cause the image processing apparatus (Fig. 4 402 comprising processing unit 406 and system memory 404, in conjunction with 408 and 410) to perform operations including:
	extracting a plueral region (Fig. 2, see remarks above, anatomical region(s) surrounding darker lung field ROI(s), Fig. 1 step 102, see remarks above) and a nodule area from a medical image (Fig. 3, 302 segmented tumor object, Fig. 1 step 104);
Gillies suggests identifying an attached region on the basis of the pleural region, the attached region being included in the nodule area and being likely to be attached to the pleural region (e.g. nodule attachment (a border/contour between regions 2 and 3, 3 and 1, etc.), [0007-0009] “Additionally, the quantitative features can optionally include one or more shape-based features. Each of the shape-based features can describe a location, quantification of extend of attachment to the lung wall (circumference of tumor to attachment extent), ... quantitative features can optionally include one or more quantitative features that are predictive of being a tumor. Accordingly, the method can optionally include determining the one or more quantitative features that are predictive of the classification of the tumor object”, border/attachment related Feature index(s) of Table A2, see F9-F11), 
acquiring a feature value on the basis of the sub-region, the feature value being a value indicating a feature of the nodule area (Fig. 1, 106 image feature data).
Gillies falls silent on by consequence of identifying a nodule attachment region/pixels, identifying an area as a sub region, the area being included in the nodule area and being different from the attached region.
	Grove however teaches/suggests identifying an attached region on the basis of the pleural region, the attached region being included in the nodule area and being likely to be attached to the pleural region, thereby identifying an area as a sub-region, the area being included in the nodule area and being different from the attached region ([0023] “FIG. 5 depicts a tumor that is determined to be attached to the pleural wall, and how the average convexity value is weighted down using regions of the tumor that are not attached”, [0139] “To correct for the shape distortion artifact caused by the pleural wall attachment, the algorithm was adjusted to automatically detect the cases in which a significant portion of the tumor's perimeter overlaps with the pleural wall. Since the cumulative convexity across all the slices containing the tumor was compute, it was possible to adjust the convexity score when it was determined that a significant percentage of the tumor perimeter was involved in the pleural wall attachment. The convexity values were recomputed for the adenocarcinoma cohort using pleural wall attachment correction. FIG. 5 shows that adjusting for tumor attachment improves the capability of the convexity biomarker to predict survival outcomes.”, [0164], [0172]); and
	acquiring a feature value on the basis of the sub-region, the feature value being a value indicating a feature of the nodule area ([0023] convexity value on the basis of the non-attached region(s)).  Grove further provides motivation for such a feature value taking into account attached and non-attached regions as it results in a more accurate nodule convexity determination, thereby aiding in subsequent diagnosis based thereon in view of the manner in which convexity as a feature may be closely correlated with patient survival.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Gillies to comprise identifying an area as a sub-region, the area being included in the nodule area and being different from the attached region and acquiring a feature value on the basis of the sub-region, the feature value being a value indicating a feature of the nodule area, as taught/suggested by Grove, the motivation as similarly taught/suggested therein that such a feature value determination may aid in a more accurate diagnosis/prognosis.

As to claim 10, Gillies in view of Grove teaches/suggests the apparatus of claim 9.
Gillies in view of Grove further teaches/suggests the apparatus wherein the identifying identifies an area as the sub-region, the area being included in the nodule area and not including the attached region (Grove [0023] in view of that modification and motivation as presented above in the rejection of claim 9).

As to claim 14, Gillies in view of Grove teaches/suggests the apparatus of claim 9.
Gillies in view of Grove further teaches/suggests the apparatus wherein the wherein the identifying identifies the attached region based on a distance from the pleural region (Gillies distance feature indexes of Table A2 identified above for the case of claim 1, Gillies and Grove also both suggest as much in view of the manner in which each is concerned with determining attached (and non-attached) regions in addition to a degree of attachment, in other words, exceeding a distance threshold suggests a nodule under review is not attached/bordering a pleural region).


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Pertinent references and disclosure include e.g. Zhang et al. (US 2021/0118130) [0146], Schwartzbard et al. (US 2020/0226746) [0125], and Nakamura (US 2019/0057503) [0117].  Dehmeshki (US 2005/0286750) (previously cited) [0008] and [0034] is also of particular relevance.  Concerning the limitations of claim 5, see also for example Sakamoto et al. (US 2018/0181828) (previously cited) [0151].  Concerning the limitations of claim 4, see also for example Furukawa (US 2019/0046127) (previously cited) [0209].


Allowable Subject Matter
	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669